1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:17-CR-00115-TLN
12                       Plaintiff,
13           v.                                         ORDER
14    PATRICK SLAVIN,
15                       Defendant.
16

17          On January 9, 2019, upon motion by counsel for Defendant Patrick Slavin (“Defendant”)

18   under 18 U.S.C. § 4241(b), the Court ordered Defendant committed to the custody of the

19   Attorney General for placement in and transportation to a suitable medical facility for the purpose

20   of a psychiatric evaluation and report to assist the Court in determining Defendant’s competency

21   to stand trial. (Order, ECF No. 29.) Pursuant to 18 U.S.C. § 4247, Defendant may be committed

22   for a period of up to thirty (30) days for purposes of an examination, and the director of the

23   facility may apply for a reasonable extension not to exceed fifteen (15) days upon a showing of

24   good cause.

25          The Court is now in receipt of a letter dated January 31, 2019, from the Acting Warden of

26   Metropolitan Detention Center (“MDC”) providing that Defendant was designated to MDC on

27   January 14, 2019, and arrived there on January 24, 2019. The letter makes two requests: (1) that

28   commitment for the evaluation commence upon Defendant’s arrival at MDC; and (2) that the
                                                       1
1    Court grant an additional fifteen (15) days to perform the testing and examination necessary for

2    MDC’s Psychology staff to complete the evaluation and develop an opinion concerning

3    Defendant’s competency.

4           The Court finds good cause for MDC’s request for extension, and it is therefore

5    GRANTED. Additionally, the Court hereby amends its January 9, 2019 Order (ECF No. 29), to

6    provide that the initial thirty-day clock on Defendant’s commitment began to run when Defendant

7    arrived at MDC on January 24, 2019.

8           The Clerk of the Court is directed to serve this Order on the parties, as well as on John T.

9    LeMaster, Acting Warden of Metropolitan Detention Center, 535 N. Alameda Street, Los

10   Angeles, CA 90012.

11          IT IS SO ORDERED.

12          Dated: February 14, 2019

13

14

15
                                         Troy L. Nunley
16                                       United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
